 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    Case No. 1:19-cv-01057-LJO-SAB (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION
13           v.
                                                        (ECF No. 13)
14    STATE OF CALIFORNIA, et al.,
                                                        TWENTY-ONE (21) DAY DEADLINE
15                       Defendants.
16

17   I.     Introduction

18          Plaintiff Allen Hammler is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          Plaintiff initiated this action on August 1, 2019. (ECF No. 1.) On September 26, 2019,

21   Plaintiff filed an application to proceed in forma pauperis. (ECF No. 7.)

22          On October 2, 2019, the assigned Magistrate Judge issued findings and recommendations

23   that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. §

24   1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full in order to proceed with

25   this action. (ECF No. 10.) The findings and recommendations were served on Plaintiff and

26   contained notice that any objections thereto were to be filed within thirty (30) days after service

27   of the findings and recommendations. (Id.) Plaintiff timely filed objections on October 24, 2019.

28   (ECF No. 11.)
                                                        1
 1           On November 2, 2019, the undersigned issued an order adopting the October 2, 2019

 2   findings and recommendations in full and denying Plaintiff’s application to proceed in forma

 3   pauperis pursuant to 28 U.S.C. § 1915(g). (ECF No. 12.) The undersigned ordered Plaintiff to

 4   pay the $400.00 filing fee in full within twenty-one days from the date of service of the order.

 5   (Id.)

 6           On November 22, 2019, Plaintiff filed a motion for reconsideration pursuant to Federal

 7   Rule of Civil Procedure 60(b).

 8   II.     Motion for Reconsideration

 9           Federal Rule of Civil Procedure 60(b)(6) permits the Court to relieve a party from an

10   order for any reason that justifies relief. Rule 60(b)(6) “is to be used sparingly as an equitable

11   remedy to prevent manifest injustice and is to be utilized only where extraordinary

12   circumstances” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotation

13   marks and citation omitted). “A party moving for relief under Rule 60(b)(6) must demonstrate

14   both injury and circumstances beyond [their] control[.]” Id. (internal quotation marks and

15   citation omitted). Additionally, Local Rule 230(j) requires that, when a party makes a motion for

16   reconsideration, the party must show “what new or different facts or circumstances are claimed to

17   exist or were not shown upon such prior motion, or what other grounds exist for the motion” and

18   “why the facts and circumstances were not shown at the time of the prior motion.”

19           “A motion for reconsideration should not be granted, absent highly unusual

20   circumstances, unless the district court is presented with newly discovered evidence, committed
21   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

22   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks

23   and citation omitted). Therefore, “[a] party seeking reconsideration must show more than a

24   disagreement with the Court’s decision, and recapitulation of the cases and arguments considered

25   by the [C]ourt before rendering its original decision fails to carry the moving party’s burden.”

26   United States v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (internal
27   quotation marks and citation omitted).

28           Here, Plaintiff disputes the Court’s determination that Hammler v. Director of CDCR, No.
                                                        2
 1   1:17-cv-00097-NJV (N.D. Cal.) (“CDCR”) is appropriately counted as a strike against Plaintiff

 2   pursuant to 28 U.S.C. § 1915(g). Specifically, Plaintiff asserts that this Court should reconsider

 3   its determination that CDCR is properly counted as a strike against Plaintiff because the District

 4   Judge in Hammler v. State of California, No. 1:19-cv-00784-DAD-BAM (E.D. Cal.) determined

 5   that CDCR does not count as a strike against Plaintiff.

 6           However, it is well settled that, in determining whether a prior dismissal qualifies as a

 7   strike pursuant to § 1915(g), a reviewing court must “careful[ly] evaluat[e] … the order

 8   dismissing an action, and other relevant information” and “make an independent assessment” of

 9   whether the prior action had been dismissed because the action was “frivolous, malicious, or

10   failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005); see also Knapp v.

11   Hogan, 738 F.3d 1106, 1109-10 (9th Cir. 2013). Here, the undersigned has carefully evaluated

12   the April 27, 2017 order dismissing CDCR and the March 2, 2017 order screening Plaintiff’s

13   complaint in CDCR. Further, after conducting that review, the undersigned has independently

14   determined that the prior dismissal in CDCR qualifies as a strike pursuant to § 1915(g) because

15   the action was dismissed after Plaintiff failed to file an amended complaint following a screening

16   order dismissing his original complaint for failure to state a claim and failure to exhaust his

17   administrative remedies prior to filing suit. See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir.

18   2017) (“Accordingly, we hold that when (1) a district court dismisses a complaint on the ground

19   that it fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff then fails to

20   file an amended complaint, the dismissal counts as a strike under § 1915(g).”); El-Shaddai v.
21   Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (stating that a dismissal for failure to exhaust

22   administrative remedies counts as a strike under § 1915(g) if the failure to exhaust is apparent

23   from the face of the complaint).

24           Therefore, Plaintiff’s motion for reconsideration is denied.

25           While Plaintiff’s motion for reconsideration was pending, the time allotted for Plaintiff to

26   pay the $400.00 filing fee in full expired. Therefore, the Court finds that the interest of justice
27   requires that Plaintiff be granted twenty-one (21) days from the date of service of this order to pay

28   the $400.00 filing fee in full in order to proceed with this action.
                                                          3
 1   III.      Order

 2             Based on the foregoing, it is HEREBY ORDERED that:

 3             1.      Plaintiff’s motion for reconsideration, (ECF No. 13), is DENIED;

 4             2.      In the interest of justice, Plaintiff is granted twenty-one (21) days from the date of

 5                     service of this order to pay the $400.00 filing fee in full in order to proceed with

 6                     this action; and

 7             3.      Plaintiff is warned that if he fails to pay the filing fee within the specified time,

 8                     this action will be dismissed.

 9
     IT IS SO ORDERED.
10

11          Dated:   December 18, 2019                          /s/ Lawrence J. O’Neill _____
                                                        UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            4
